725 N.W.2d 470 (2007)
William E. BENNETT, Plaintiff-Appellant, and
Luise K. BENNETT, Plaintiff,
v.
COOK CHEVROLET-PONTIAC-OLDSMOBILE-BUICK, INC., Defendant-Appellee.
Docket No. 132153. COA No. 268980.
Supreme Court of Michigan.
January 12, 2007.
On order of the Court, the application for leave to appeal the August 16, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Costs of $250 are assessed against the plaintiff-appellant in favor of the defendant-appellee under MCR 7.316(D)(1) for filing a vexatious appeal.
MARILYN J. KELLY, J., would not assess costs because insufficient evidence exists that the appeal was vexatious.